IRVING R. KAUFMAN, Chief Judge
(dissenting):
With all due deference to my colleagues, the majority opinion has glossed over the clear implication of the record that responsible officials at the Matteawan State Hospital have regularly returned mentally ill patients to prison for punitive reasons, to languish in solitary confinement without even a semblance of medical care. Reasoning on the basis of a critical and unwarranted factual misapprehension, my brothers conclude that the State of New York need not adopt standards and minimal procedural safeguards to assure in the future that de-certification is recommended solely for medical reasons. I believe that the opinion signals an unfortunate retreat from hard-won judicial recognition of important human rights. Accordingly, I dissent.
I.
The majority opinion all but ignores the factual findings of the district court. Judge Goettel, after conducting four days of hearings at Matteawan State Hospital for the Criminally Insane and in New York City, specifically found that “the facts presented do not support the conclusion that the terminations of treatment in the plaintiffs’ individual cases were even substantially in compliance with the standard enunciated in Section 410 of the Correction *664Law.”1 424 F.Supp. 1277 (S.D.N.Y.1976). Judge Goettel also found that the decisions to transfer the appellees to harsh prison conditions “were foregone conclusions in the light of the plaintiffs’ prior problems with correctional officers.” Id. Citing the incessant pressure on staff physicians to prove success by certifying “recovery” and, in addition, to mollify beleaguered hospital guards who complained of assaultive patients, the district court held that the appellees’ constitutional rights had been arbitrarily abrogated and that existing safeguards against punitive transfers were not even minimally satisfactory. Putting aside the deference traditionally accorded the district judge, who is in a superior position to evaluate credibility, cf. United States v. Leonard, 524 F.2d 1076, 1092 (2d Cir. 1975), cert. denied, 425 U.S. 958, 96 S.Ct. 1737, 48 L.Ed.2d 202 (1976), a fair reading of the record provides ample support for his conclusion that the transfers at issue here were vindictively motivated.
In 1968 Matthew Gulley was imprisoned at Attica Correctional Facility under a ten-year sentence.2 Beset by hallucinations and the victim of several suicide attempts, Gulley was admitted to Matteawan in 1974. He was diagnosed as a psychotic with borderline mental retardation. Treatment in-eluded prescriptive medication, psychological counseling and monthly psychiatric evaluations. From the beginning, the hospital staff considered him a disciplinary problem. In January, 1975, soon after Gulley was observed fighting with another inmate, Dr. Seymour Feldman noted that it might be necessary to return Gulley to a regular prison facility if he persisted in his belligerence. Dr. Lawrence Sweeny, Chief Psychiatrist at Matteawan, apparently concurred in this appraisal of the proper course of treatment, for after Sweeny evaluated Gulley on February 13 and 14 the appellee was transferred without notice to Clinton Correctional Facility where he was confined in a “stripped cell”3 for 24 hours a day without medication or adequate professional assistance.
In just two weeks, Gulley was recertified from Clinton to Matteawan where he resumed his former regimen of medication and regular psychiatric guidance. In July, 1975 the hospital authorities secured a retention order.4 On October 9, a staff psychiatrist, after a scheduled evaluation, recommended still further retention of Gulley. But eight days later Gulley engaged in a violent altercation and because of it was placed in a restraining sheet in the jail *665ward. On October 20 an ad hoc committee of staff psychiatrists — in a clear breach of the institution’s custom and practice— “evaluated” Gulley for three minutes while he was still confined in a restraining sheet and pronounced him recovered. Cf. N.Y. Corrections Law § 410. This diagnosis, not surprisingly, contradicts a written psychiatric evaluation of the same date, which notes:
The patient was last evaluated on October 9, 1975. Since then his condition seems to be the same except on one occasion he was involved in an unpleasant incident.
Gulley’s final diagnosis was “borderline mental retardation, personality disorder.”
Louis Poveromo was imprisoned at Greenhaven Correctional Facility when, in September, 1974, he was adjudged mentally ill and transferred to Matteawan for treatment. Upon his arrival there Poveromo was diagnosed as psychotic and drug dependent. The court granted an official request for retention in January, 1975. Later that same month the appellee was involved in a fight with correctional officers and immediately thereafter branded a “troublemaker” for whom Matteawan had “no more to offer.” This resulted in invocation of the talismanic word “recovered” and a nine day stint in the stripped cell at Clinton, after which Poveromo was again returned to Matteawan. Swift recertification in this instance was to be expected, however, since a staff psychiatrist had recommended retention and further treatment of Poveromo only two days before he was transferred to Clinton.
A familiar and similar pattern of retribution for aggressiveness and deliberate withholding of desperately needed medical attention is evident in the cases of Hector Cruz, George Mitchell and George Dun-leavy. Cruz was admitted to Matteawan in January, 1974 after he tried to hang himself, and was diagnosed as “schizophrenic, residual type.” On September 17, 1975 a staff psychiatrist concluded, after a regularly scheduled evaluation, that Cruz required further hospitalization. One month later he was involved in an altercation on his ward. A perfunctory evaluation by six psychiatrists on October 20 revealed that Cruz had “recovered,” although his final diagnosis disclaims any change in his schizophrenia. Mr. Mitchell’s case followed the same formula. He was transferred out of Attica where he had been “hearing voices and seeing visions.” Following a fracas, Mitchell was informed of the decision to remove him from Matteawan, and “went beserk.” He was led to the hospital’s Transfer Unit in a strait jacket. Despite two subsequent suicide attempts and a contrary recommendation from the psychiatrist most familiar with his condition, Mitchell was sent to Clinton. After two weeks there he was recertified to Matteawan. Dun-leavy, according to the testimony of Dr. Ali Sirman, is merely neurotic, a fact in which the majority apparently finds solace for its unfounded innuendo that all of the appel-lees are malingerers. In any event, it is undisputed that Dunleavy attempted to commit suicide by slashing his wrists after he was transferred to Greenhaven Correctional Facility as punishment for an unsuccessful effort to escape the “comforts” of Matteawan. Thereafter, Dunleavy was re-certified to the hospital, whose staff requested a retention order in November, 1975.
Further evidence confirming the existence of an almost sadistic propensity to shuttle unruly inmates between Matteawan and the stripped cells of the state’s prisons can be elicited from the testimony of several staff psychiatrists. In response to the court’s inquiry whether it was standard procedure to reevaluate a patient who was involved in an assault on correctional personnel, Dr. Feldman stated that “it is not standard procedure. It is one hundred percent.” Dr. VicArthur Factora acknowledged that he regularly considered whether a patient engaged in altercations in arriving at a decertification recommendation. With all due respect for my able brother Lumbard’s concern not to meddle in highly subjective medical judgments, we can neither ignore nor condone the overwhelming weight accorded to clearly non-medical fac*666tors in the dehospitalization decisions before us.
The district court was aware of the “insoluble dilemma” posed by assaultive prisoners so long as standards for decertification did not exist. The record is clear that prison authorities have little difficulty convincing two physicians that incorrigible inmates are incompetent and in need of hospitalization; and Matteawan officials seem to be equally adept at shuttling human beings back to prison because their aggressive violence evidences “recovery”. This roundelay, of course, often can result in the cruel injustice portrayed in the instant case, where persons like Mitchell, desperately in need of psychiatric treatment, are condemned to solitary confinement where their medical needs are callously ignored. Or, to quote Dr. Feldman;
This is known as passing the buck. It is a very common thing . . . and unfortunately, we have it to an extraordinary degree.
II.
I do not understand my brothers to disagree that the appellees have a constitutionally protected interest in remaining at Matteawan until they are psychologically fit to return to the general prison population. Indeed, the majority is compelled to this view by state law, which forbids reimprisonment of inmates who have not “recovered,” N.Y.Corr.Law § 410, cf. Kesselbrenner v. Anon., 39 A.D.2d 410, 334 N.Y.S.2d 738 (2d Dept. 1972), rev’d on other grounds, 33 N.Y.2d 161, 350 N.Y.S.2d 889, 305 N.E.2d 903 (1973); U. S. ex rel. Schuster v. Herold, 410 F.2d 1071 (2d Cir.), cert. denied, 396 U.S. 847, 90 S.Ct. 81, 24 L.Ed.2d 96 (1969), and by the Eighth Amendment proscription of wanton indifference to a prisoner’s medical needs. Estelle v. Gamble, 429 U.S. 97, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976).5 Therefore, my colleagues’ inexplicable belief that due process was accorded the appellees must be based upon their failure to give credence to Judge Goettel’s amply supported factual findings which make out a plain case of deliberate, punitive transfers of mentally ill human beings.
I understand my brothers’ reluctance to question the professional judgment of psychiatrists. Nevertheless, until now, courts have not been dissuaded from investigating a possible denial of due process simply because a doctor or psychiatrist is involved. Surely it is too late in the day to argue that a mere unarticulated medical judgment, without a written statement of reasons that can withstand judicial scrutiny, is sufficient to support a decision to commit a prisoner to an insane asylum. Cf. U. S. ex rel. Schuster v. Herold, supra. We cannot blind ourselves to the deplorable condition of many mental hospitals and the shocking practices revealed in the record before us. When one of the staff physicians at Mat-teawan testifies that only a uniform “manual of procedures” will prevent further proliferation of the “slipshod” practices that ensue from the unstructured exercise of individual discretion, it surely will not do for a federal court to rely upon “professional judgment” without more.
I also emphatically disagree with the majority’s bland assessment that a mere vague “general agreement about the principal criteria [for recommending return to prison]” is an adequate substitute for clear guidelines. Rather, I would credit the expert testimony of Dr. Jack Wright, the Assistant Commissioner for the New York State Department of Mental Hygiene currently *667charged with improving services at Mat-teawan, that it is possible to articulate medically acceptable and reasonably objective decertification factors. Only by removing the secrecy that shrouds decisions to dehospitalize prisoners can we hope to avoid repetition of the crass injustice uncovered in the instant case.
My colleagues’ concern impels me to address the question of the remedy to be afforded mentally ill prisoners whose constitutional rights have been flouted. I agree that we should avoid a “battle of psychiatrists.” Nevertheless, I believe that the punishment of unruly mental patients by systematic transfers to stripped cells where they are deprived of desperately needed medical attention — as specifically found by Judge Goettel in this ease — cannot be eradicated or even reduced in the future without a minimum of intrusion by the federal courts. I do not believe it would be unduly vexing for the State to propound a set of guidelines delineating the type of inmate who would benefit from Matteawan, and the purposes that the institution seeks to achieve. Such guidelines would, of course, include a statement of permissible and impermissible grounds for transfer to prison. I certainly would not consider it improper for the State of New York to declare that positively incorrigible and dangerously violent inmates who interfere with the treatment of others need not be housed at Matteawan. On the other hand, I should think that a direction to transfer a mildly aggressive person to solitary confinement without medication, particularly by an annoyed and irritated prison official, is clearly improper.
I would also require at a minimum that the treating physician who makes the transfer decision state in writing his reasons for it and his factual basis. I do not believe that this statement of reasons need be analyzed or approved by an outside physician. I would merely propose that the statement be placed in the transferee’s file for later administrative review. This will be the crucible for testing the good faith of the staff psychiatrist. Review, of course, may be had in a state Article 78 proceeding if the inmate claims an abuse of administrative discretion. As long as the appropriate procedural rules were followed, Section 1983 would be available only when utter disregard for the transferee’s legitimate medical needs could be shown — as in the instant case.
III.
Federal courts, quite properly, are reluctant to interfere with the operation of state prisons. Nevertheless, the meager funds of a state’s treasury and a state’s pride in its autonomy will not excuse trampling underfoot the constitutional rights of its citizens. There are some powers that a state may not retain; there are some economies that a state may not demand. We will not blithely intrude on the state’s preserve. But, once a constitutional violation has been convincingly established, we are required by the Constitution to overcome our timidity. I believe we should do so here.

. The statute provides, in relevant part
Whenever any prisoner, who shall have been confined in such hospital as [an insane] person, shall have recovered before the expiration of his sentence, and the superintendent shall so certify in writing to the agent and warden or other officer in charge of the institution, from which such prisoner was received or to which the commissioner of correction may direct that he be transferred, such prisoner shall forthwith be transferred to the institution from which he came by the superintendent of the hospital, or if received from one of the state prisons, to such state prison as the commissioner of correction may direct; and the warden or other officer in charge of such institution shall receive such prisoner into such institution, and shall, in all respects, treat him as when originally sentenced to imprisonment.
N.Y. Correction Law § 410 (emphasis supplied).


. The fact that parole release is rarely, if ever, granted inmates of Matteawan appears to undercut the argument that Gulley, after serving nearly two-thirds of his maximum term, was a “malingerer” whose only goal was to remain incarcerated in the relative “luxury” of the hospital. Moreover, it is undisputed that the vast majority of prisoners assiduously strive to avoid the stigma of being declared insane. This understandable desire, of course, is the genesis of the legion of judicial decisions affording procedural due process in commitment determinations. See e. g. U. S. ex rel. Schuster v. Herold, 410 F.2d 1071 (2d Cir.), cert. denied, 396 U.S. 847, 90 S.Ct. 81, 24 L.Ed.2d 96 (1969).


. The stripped cell at Clinton is a windowless room, devoid of all furnishings except a sink, toilet and mattress. The only clothing permitted a prisoner is a pair of underwear.


. Dr. Sweeney testified that he was required to seek a retention order every six months to prevent the automatic return of a patient to the general prison population. Unless the prisoner acquiesced in retention at Matteawan, hospital officials were required to support their application in an adversary proceeding pursuant to N.Y. Correction Law § 408.


. The Supreme Court has instructed us that an inmate does not ordinarily enjoy a constitutionally cognizable interest that will prevent his transfer from prison to prison absent some right or expectation rooted in state law. Montanye v. Haymes, 427 U.S. 236, 96 S.Ct. 2543, 49 L.Ed.2d 466 (1976); Meachum v. Fano, 427 U.S. 215, 96 S.Ct. 2532, 49 L.Ed.2d 451 (1976). The majority, by addressing the question whether the instant system of transfers without hearings or other procedural safeguards resulted in the arbitrary abrogation of a state created right to treatment, see Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972); Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973); Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974), recognizes that due process requires some protection for potential transferees.